DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2020 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control members for deflecting” in claims 14 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification clarifies that as per [0021] (citing PGPUB US 20160287210 A1, hereafter merely the specification) the control members are steering wires or equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5, 7-11, 13-17, and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for having an instrument “comprised of a flexible material” shaped in a way that includes “a preset curved configuration” that “allows the distal end of the instrument to bend back into a field of view of the ultrasound sensor”, does not reasonably provide enablement for the instrument being “shaped such that the narrowed portion of the working channel orients the distal end of the instrument within the echogenic area in a field of new of the ultrasound sensor”.  Regarding in specific claims 1, 15, and 19, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.   This is certainly something that can be accomplished by the invention in certain embodiments and therefore does not lack enablement as a whole/is not new matter; however, the elements of the specification which allow the instrument to be positioned in this manner are not found in the claims and due to having no disclosed embodiment where they are not present and yet the distal end of the instrument is still positioned in the FOV the claims are drafted more broadly then is reasonably enabled in scope from the specification. For compact prosecution purposes the applicant can see their own cited support for the amendment (e.g. [0027], [0039], [0043] and Fig. 5B) and note that the embodiments in question use an instrument which is flexible enough to be introduced in a strait orientation paired with a preset curved portion which is the actual structure (i.e. not the narrowed portion) that allows the instrument to swing back towards the .
Claims 2-3, 5, 7-11, 13-14, 16-17, and 20-24 are each similarly rejected and claim 3 is additionally rejected, at least by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-11, 13-17, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In this instance the examiner notes that the new wording of claims 1, 15, and 19 is confusingly and indefinitely drafted. Regarding claim 1, the claim recites the limitation that “wherein the instrument is shaped such that the narrowed portion of the working channel orients the distal end of the instrument with the echogenic area in a field of view of the ultrasound sensor while the instrument is in the deployed position” which is prima facie confusing because this limitation either does not make , and wherein the instrument is shaped to orient the distal end of the instrument in a field of view of the ultrasound sensor while the instrument is in the deployed position”. Additionally and for compact prosecution the examiner notes that this rejection does not address the missing limitations (i.e. the specification renders clear that the instrument needs to be flexible enough to be introduced in a strait configuration and be equipped with a preset curve and that it is the preset curve per se, not the narrowed portion or any other claimed element, which allows the instrument to bend back into the US sensor’s FOV – which is a separate issue and is instead addressed above as a 112(a) rejection) and therefore it will be presumed for examination purposes that the claimed structures (i.e. an instrument including at least a narrowed portion) are fully capable of the claimed functions.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-2, 5, 7-11, 13-17, and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009/029639 A1 by Jansen et al. (hereafter Jansen, previously of record) further in view of US 20140276615 A1 by Gil Laroya (hereafter Laroya, previously of record) and US 20120095404 A1 by Massengale et al. (hereafter Massengale, previously of record).

Regarding claim 1, Jansen teaches: 1. A medical device (see Jansen’s Abstract) comprising:
a shaft (see Jansen’s Fig. 14 part 102) including a working channel extending from a proximal end of the shaft to a distal end of the shaft, wherein the working channel includes a narrowed portion extending from the proximal end of the shaft to the distal end of the shaft (see Jansen’s Figs. 8-10 and note the multiple channels and additionally see Jansen’s [0098]-[0100] which states explicitly that: “Channels or ports having non-circular cross-sectional shapes may also be used with instruments having a complementary non-circular cross-sectional shape. For example, complementary non-circular cross-sectional shapes may be used to control or limit the amount of instrumentation rotation within the channel or port. FIGS. 8, 9, and 10 illustrate various embodiments of the balloon cannula device. As shown in FIG. 8, the balloon cannula device 100 may comprise a shaft 102 with a non-circular visualization or irrigation channel 128, a non-circular working channel 126 which may be used to provide therapy device” and where Fig. 8 show ports 128 and 126 as mentioned in that citation as having a narrowed portion (in this instance two each, one on the right and left side of the image in both instances)); …
an instrument extendable through the working channel of the shaft (see Jansen’s [0098]-[0100] and note that the device plays host to additional instruments such as catheters but inclusive of needles per se that can be inserted into the working channels and that these are extendable and retractable), wherein, while the instrument is in a deployed position, a distal end of the instrument
extends outside of the shaft the examiner notes that the working channels depicted in Figs. 8-10 are offset from the centerline (i.e. as is the case in the applicant’s specification) and 
has a fixed redial position relative to the shaft (as per Jansen’s [0098] the non-circular shape functions to control/limit the rotation of the instrument within the channel or port per se ); and …
	wherein the instrument is shaped such that the narrowed portion of the working channel orients the distal end of the instrument with the echogenic area in a field of view of the ultrasound sensor while the instrument is in the deployed position (as best understood, see Jansen’s [0098]-[0100] which states explicitly that: “Channels or ports having non-circular cross-sectional shapes may also be used with instruments having a complementary non-circular cross-sectional shape. For example, complementary non-circular cross-sectional shapes may be used to control or limit the amount of instrumentation rotation within the channel or port. FIGS. 8, 9, and 10 illustrate various embodiments of the balloon cannula device. As shown in FIG. 8, the balloon cannula device 100 may comprise a shaft 102 with a non-circular visualization or irrigation channel 128, a non-circular working channel 126 which may be used to provide therapy device” and where Fig. 8 show ports 128 and 126 as mentioned in that citation as having a narrowed portion (in this instance two each, one on the right and left side of the image in both instances) which are presumed to be fully capable of the claimed limitations at least as combined below since Jansen’s instrument is rotationally fixed relative to the shaft and the combination adds a fixed echogenic area; however and for compact prosecution the examiner notes the following two additional items: 1) Jansen’s invention is intended to be flexible per se, see e.g. [0110], and/or may include instruments with are ordinarily understood to be flexible such as a guidewire or balloon as addressed in e.g. [0122], which makes an exceedingly strong argument that the invention as a whole and its instruments are flexible enough to be capable of being bent to a position which would lie within the sensor’s FOV, and 2) the applicant may find the rejection of claim 3 below informative as this would obviate the inclusions of additional elements which would actually require (i.e. instead of just allow for/render fully capable of by virtue of flexibility) the invention to be able to accomplish the claimed functions which will later become relevant to rejecting this claim if and when the applicant includes the (currently unclaimed in this claim) structures which the specification links to the claimed function).
Jansen fails to teach two of the foregoing limitations which were each omitted with an ellipsis above. Specifically, Jansen does not teach the use of an ultrasound sensor disposed radially outward nor having the shaft including an echogenic area at or adjacent to the distal end of the shaft. As such Jansen alone would fail to teach all limitations of the claims.
However Laroya in the same or eminently related field of inserted interventional instruments (see for example Laroya’s Abstract), teaches an ultrasound sensor disposed radially outward of a distal portion of the working channel such that the ultrasound sensor at least partially surrounds the working channel (see Laroya’s Fig. 1 part 19 in light of [0016], [0012], and [0031]-[0032] which describe that the imaging element can be a transducer and that in particular it can be a ring transducer array that wraps around the whole distal end and therefore entirely around the whole working channel).
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Jansen with the use of the ultrasonic sensor taught by Laroya in order to advantageously allow the operator to ensure that the medical device is properly positioned and to improve safety (see Laroya’s [0006] and note in particular that “A particular benefit of the invention is that the imaging element provides visualization for initial placement of the catheter and during a procedure (including introducing flow contrast into the vessel and introduction of one or more 
Additionally Massengale in the same or eminently related field of elongated interventional medical devices (see Massengale’s Abstract) teaches using an indicator which is an echogenic indicator applied over an area at or adjacent to the distal end of the shaft, wherein the indicator is radially fixed relative to the distal end of the instrument while in the deployed position, and has an echogenic signature that is different than an echogenic signature of an adjacent portion of the shaft (Massengale teaches many different indicators that would read on this such as the ring described in [0079] or the row of dots described in [0065] and shown as part 29 in Fig. 2D which are each affixed to the shaft) .
Therefore it would have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the combination of Laroya and Jansen with the use of a band of different echogenic properties in order to advantageously allow the clinician to guide the shaft during placement (see Massengale at [0008] wherein Massengale identifies a problem known in the art and how adding echogenic indicators solves it and then see both [0062] and [0079]-[0080] wherein it is stated that this both enhances visualization which is an advantage in its own right but it is additionally discussed that this is desirable as it allows the medical professional to use US imaging to properly place the shaft).

Regarding claim 15, Jansen teaches: 1. A medical device (see Jansen’s Abstract) comprising:
a shaft having a longitudinal axis (see Jansen’s Fig. 14 part 102) including a working channel extending from a proximal end of the shaft to a distal end of the shaft, wherein the working channel includes a narrowed portion extending from the proximal end of the shaft to the distal end of the shaft (see Jansen’s Figs. 8-10 and note the multiple channels and additionally see Jansen’s [0098]-[0100] which states explicitly that: “Channels or ports having non-circular cross-sectional shapes may also be used with instruments having a complementary non-circular cross-sectional shape. For example, complementary non-circular cross-sectional shapes may be used to control or limit the amount of instrumentation rotation within the channel or port. FIGS. 8, 9, and 10 illustrate various embodiments of the balloon cannula device. As shown in FIG. 8, the balloon cannula device 100 may comprise a shaft 102 with a non-circular visualization or irrigation channel 128, a non-circular working channel 126 which may be used to provide therapy device” and where Fig. 8 show ports 128 and 126 as mentioned in that citation as having a narrowed portion (in this instance two each, one on the right and left side of the image in both instances)); …
a needle extendable through the working channel (see Jansen’s [0098]-[0100] and note that the device plays host to additional instruments such as catheters but inclusive of needles per se that can be inserted into the working channels and that these are extendable and retractable), wherein, in a deployed position, a distal end of the needle extends(the examiner notes that the working channels depicted in Figs. 8-10 are offset from the centerline (i.e. as is the case in the applicant’s specification) and therefore this is taught from a first perspective. However and for the sake of compact prosecution the examiner notes that while limitations of the specification cannot be read into the claims, that claim 3 is separately rejected and may prove insightful to the applicant for understanding how this could be taught in other ways if and when further limitations were added to the claims to further define how the instrument/needle is offset.) outside of the shaft and has a fixed radial position relative to the shaft; and unable to rotate relative to the shaft (as per Jansen’s [0098] the non-circular shape functions to control/limit the rotation of the instrument within the channel or port per se ); and …
wherein the needle is shaped such that the narrowed portion of the working channel orients the distal end of the needle with the echogenic area in a field of view of the ultrasound sensor while the needle is in the deployed position (as best understood, see Jansen’s [0098]-[0100] which states explicitly that: “Channels or ports having non-circular cross-sectional shapes may also be used with instruments having a complementary non-circular cross-sectional shape. For example, complementary non-circular cross-sectional shapes may be used to control or limit the amount of instrumentation rotation within the channel or port. FIGS. 8, 9, and 10 illustrate various embodiments of the balloon cannula device. As shown in FIG. 8, the balloon cannula device 100 may comprise a shaft 102 with a non-circular visualization or irrigation channel 128, a non-circular working channel 126 which may be used to provide therapy device” and where Fig. 8 show ports 128 and 126 as mentioned in that citation as having a narrowed portion (in this instance two each, one on the right and left side of the image in both instances) which are presumed to be fully capable of the claimed limitations at least as combined below since Jansen’s instrument is rotationally fixed relative to the shaft and the combination adds a fixed echogenic area; however and for compact prosecution the examiner notes the following two additional items: 1) Jansen’s invention is intended to be flexible per se, see e.g. [0110] and Figs. 19-20 which depict active bending of the invention with an inserted instrument and thus the components of the invention, including any needle threaded therethrough, must be flexible, and 2) the applicant may find the rejection of claim 3 below informative as this would obviate the inclusions of additional elements which would actually require (i.e. instead of just allow for/render fully capable of by virtue of flexibility) the invention to be able to accomplish the claimed functions which will later become relevant to rejecting this claim if and when the applicant includes the (currently unclaimed in this claim) structures which the specification links to the claimed function).
Jansen fails to teach two of the foregoing limitations which were each omitted with an ellipsis above. Specifically, Jansen does not teach the use of an ultrasound sensor disposed radially outward nor having the shaft including an echogenic area at or adjacent to the distal end of the shaft. As such Jansen alone would fail to teach all limitations of the claims.
However Laroya in the same or eminently related field of inserted interventional instruments (see for example Laroya’s Abstract), teaches an ultrasound sensor disposed radially outward of a distal 
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the invention of Jansen with the use of the ultrasonic sensor taught by Laroya in order to advantageously allow the operator to ensure that the medical device is properly positioned and to improve safety (see Laroya’s [0006] and note in particular that “A particular benefit of the invention is that the imaging element provides visualization for initial placement of the catheter and during a procedure (including introducing flow contrast into the vessel and introduction of one or more interventional catheters through the guide catheter). The visualization allows an operator to ensure the catheter remains in a safe location during the procedure, thereby reducing risk of ischemia due to catheter placement”).
Additionally Massengale in the same or eminently related field of elongated interventional medical devices (see Massengale’s Abstract) teaches using an indicator which is an echogenic indicator applied over an area at or adjacent to the distal end of the shaft, wherein the indicator is radially fixed relative to the distal end of the instrument while in the deployed position, and has an echogenic signature that is different than an echogenic signature of an adjacent portion of the shaft (Massengale teaches many different indicators that would read on this such as the ring described in [0079] or the row of dots described in [0065] and shown as part 29 in Fig. 2D which are each affixed to the shaft) .
Therefore it would have been obvious to a person having ordinary skill in the art prior to the date of invention to improve the combination of Laroya and Jansen with the use of a band of different echogenic properties in order to advantageously allow the clinician to guide the shaft during placement (see Massengale at [0008] wherein Massengale identifies a problem known in the art and how adding 

Regarding claim 2 and 5, Jansen as modified by Laroya and Massengale teach the basic invention and Jansen further teaches: 2. The medical device of claim 1, wherein: the working channel is configured to prevent rotation of the instrument relative to the shaft when the instrument is in the deployed position (see Jansen’s Figs. 8-10 and [0098] as cited above).  Regarding claim 5. The medical device of claim 1, wherein the working channel has a non-circular cross-sectional area to prevent rotation of the instrument within the working channel (see Jansen’s Figs. 8-10 and [0098] as cited above).

Regarding claims 7-10 and 13 Jansen as modified by Laroya and Massengale teach the basic invention and Laroya further teaches that the US transducer which was incorporated into claim 1 can further possess the following characteristics:
Regarding claim 7, Jansen as modified by Laroya and Massengale teach the basic invention and Laroya further teaches: 7. The medical device of claim 1, wherein the ultrasound sensor includes a plurality of ultrasound sensors disposed about the working channel to at least partially surround the working channel (as per both Laroya at [0016] and [0031]-[0032] this can be a “ring transducer array”, thus a plurality of elements, per se). Regarding claim 8, Laroya teaches: 8. The medical device of claim 7, wherein the plurality of ultrasound sensors are spaced at regular intervals about a perimeter of the shaft (see for example Laroya at [0016] or [0031]-[0032] or the depiction of parts 19 and 210 in Figs 1-4 wherein by virtue of being an array the fully surrounds the shaft the sensor elements are placed at all (and therefore at regular/uniform) intervals around the shaft). Regarding claim 9, Laroya teaches: 9. The medical device of claim 1, wherein the ultrasound sensor completely surrounds the working channel 

Regarding claim 11, Jansen as modified by Laroya and Massengale teach the basic invention and Jansen and Laroya further teach: 11. The medical device of claim 7, wherein the working channel is a first working channel, the medical device further comprising a second working channel (see Jansen’s Figs. 8-10 and also note that this can be extended to any number of working channels as per [0098] which notes that “size, number and arrangement of the working channels are readily adaptable for different configurations, depending upon the type of procedures performed. A greater or a fewer number of working channels may be provided, and the working channels need not have the same size and shape.” Therefore Jansen teaches using multiple working channels) radially inward of the ultrasound sensor, wherein the ultrasound sensor is configured to image a single field of view greater than 180 degrees (see Laroya [0016] and note that when using multiple lumens they can be, just as in regards to the original modification outlined in claim 1, positioned such that the US sensor array circumscribes the exterior of the shaft so as to have all lumens be radially inwards therefrom; likewise and regarding the 

Regarding claims 14 and 16, Jansen as modified by Laroya and Massengale teach the basic invention and Jansen alone or Jansen and Laroya further teach: “14. The medical device of claim 1, further comprising a controller coupled to the proximal end of the shaft and a plurality of control members for deflecting the distal end of the shaft in at least two different planes. 16. The medical device of claim 15, further comprising: a controller coupled to the proximal end of the shaft for deflecting the distal end of the shaft in at least two different planes; and a plurality of control members extending from the controller to a portion of the shaft proximal to the ultrasound sensor (regarding both of these see Jansen’s [0103]-[0104] and note that the invention includes “The steering mechanism 120 may be configured to provide any of a variety of steering features, including various bending planes, … in the embodiment depicted in FIG. 1, the actuator comprises a lever 122 with both ends 188 projecting from the housing 118, but in other embodiments, any of a variety of actuators and actuator configurations may be used, including but not limited to dials, knobs, sliders, buttons and the like, as well as electronic touch controls, for example. In some embodiments, only one end 188 of the lever 122 may project from the housing 118. The controls used to manipulate the steering mechanism 120 may be manually manipulated by the user or by a mechanical control system comprising various motors. In still other embodiments, actuators such as the lever 122 may be omitted and the balloon cannula device 100 may be directly coupled to a motor control system … 122 is attached to two control members 192 that are slidable located along the length of the shaft 102 and are attached at a distal location of the shaft 102.” Additionally and for compact prosecution purposes it is worth noting that while the applicant has not claimed what the generic control members are that these could be control wires per se as per e.g. Jansen’s [0020]. The foregoing fully addresses the claimed limitations except the position of the ultrasound sensor; however, since 

Regarding claim 17, Jansen as modified by Laroya and Massengale teach the basic invention and Laroya further teaches: 17. The medical device of claim 15, wherein the ultrasound sensor completely surrounds the working channel, wherein the ultrasound sensor is configured to image a single field of view of 360 degrees (regarding both of these, the examiner notes that Laroya further teaches a ring array as per [0016] and [0031]-[0032] so as to fully surround the shaft with a 360 FOV).

Regarding claim 21, Jansen as modified by Laroya and Massengale teach the basic invention and Massengale further teaches: 21.    (New) The medical device of claim 1, wherein the echogenic area extends around less than an entirety of a circumference of the shaft (see Massengale’s [0056] and Fig. 2D part 29 which is the same citation incorporated above in regards to claim 1 and further note that parts 29 do not extend over the entire circumference).

Regarding claim 22, Jansen as modified by Laroya and Massengale teach the basic invention and Massengale further teaches: 22.    (New) The medical device of claim 1, wherein, while the instrument is in the deployed position, the distal end of the instrument extends along a first axis, wherein the echogenic area is fixed relative to the first axis (as Massengale’s [0056] and Fig. 2D part 29 which is the same citation incorporated above in regards to claim 1 and further note that parts 29 extend along the same longitudinal axis).



Regarding claim 24, Jansen as modified by Laroya and Massengale teach the basic invention and both Jansen and Massengale further teach: 24.    (New) The medical device of claim 21, wherein, while the instrument is in the deployed position, the distal end of the instrument extends along a first axis and is prevented from rotating relative to the shaft (as addressed above in the rejection of claim 1, Jansen teaches that the non-circular cross section can be used to limit rotation per se at [0098]), wherein the echogenic area is fixed relative to the first axis (as addressed above in both parent claims 21 and 1 Massengale teaches that the shaft can have echogenic areas  affixed thereto in [0056]/Fig. 2D par 29), and wherein the instrument is movable between the deployed position and an undeployed position where the distal end of the instrument is disposed within the working channel (as addressed above in regards to claims 1 and 23, Jansen teaches this at [0100] and this is also inherent as currently drafted).

Regarding claim 19, Jansen, Laroya, and Massengale teach: 19. A method of treating a patient (see Jansen’s Abstract), the method comprising:
inserting a shaft of a medical device into a passageway of the patient (see [0023] and note that the method of using the structures involves inserting the device into passageway of the patient, with many of the multiple therapy/usage options placing this in different passages (e.g. see [0123])) the shaft , wherein the working channel includes a narrowed portion extending from the proximal end of the shaft to the distal end of the shaft; and an ultrasound sensor disposed radially outward of a distal portion of the working channel such that the ultrasound sensor at least partially surrounds the working channel, wherein the medical device further includes an echogenic area at or adjacent to the distal end of the shaft having an ultrasonic signature distinct from another portion of the shaft and the instrument is shaped such that the narrowed portion of the working channel orients the distal end of the instrument with the echogenic area in a field of view of the ultrasound sensor (see the rejection of claim 1 which is incorporated herein for teaching the shaft and other structures noting that Jansen directly teaches the shaft, Laroya teaches the ultrasonic sensor and why it is advantageous to include, and Massengale teaches the echogenic indicators and why they are advantageous to include);
generating at least one image with the ultrasound sensor (see Jansen’s [0122] and not that the insertion/treatment can be performed under image guidance including ultrasound per se, wherein as modified above this would be performed by the shaft mounted ultrasonic sensor);
using the at least one image to radially align the echogenic area with a target site in the patient; and after aligning the indicator with the target site, inserting an instrument through the working channel and out of the distal end of the shaft, into the patient and into a fixed radial position relative to the shaft, wherein the fixed radial position and the echogenic area are radially fixed relative to one another (regarding both of these see Jansen’s [0098]-[0100] noting that the instrument can be introduced/withdrawn and that the non-circular channels are used to maintain or limit the rotation and maintain rotational alignment, then see the already incorporated sections of Laroya which states the advantages to using imaging to position the device).

.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of Laroya and Massengale as applied to claim 1 above, and further in view of US 5386818 A by Schneebaum et al. (hereafter Schneebaum, previously of record).

Regarding claim 3, Jansen, Laroya, and Massengale teach the basic invention as given above in regards to claim 2 and Jansen further teaches the first portion of the claim that requires that the instrument be translatable from the proximal end (see Jansen’s [0115] and note in particular that “As mentioned previously, an endoscope or working instrument (e.g. graspers or tissue debrider) may be inserted into one or more channels of the cannula device through a proximal port. The proximal port, endoscope, and/or working instrument may be optionally configured with one or more features to lock and/or adjust the position of the inserted component.”); however, they do not teach that the instrument has a preset curved configuration therefore they fail to fully teach: “3. The medical device of claim 2, … wherein the instrument comprises a flexible material and has a preset curved configuration, such that the distal end of the instrument has a substantially strait configuration within the working channel and the curved configuration outside the working channel.”
However, Schneebaum in the same or eminently related field of elongated interventional medical devices (see Schneebaum’s Abstract) teaches an embodiment wherein the interventional instrument being threaded through the shaft has a preset curve (see Schneebaum’s Figs. 2-3 which rather clearly show this as pre-curved portion 14 of tubular instrument 12 deforming to follow its natural curve as it exits channel 18 of the endoscope – this also being textually addressed in col. 5 lines 
Therefore it would have been obvious to one of ordinary skill in the art prior to the date of invention to improve the instrument of the combination of Laroya and Jansen with the use of a pre-curved portion as taught by Schneebaum in order to advantageously allow for user to select desired angles for the instrument.

Response to Arguments
Applicant’s arguments, see page 7-8, filed 01/21/2020, with respect to the specification objections and written description rejections have been fully considered and are persuasive.  The associated objections and rejections of the previous office action have been withdrawn. 
Applicant’s arguments, see pages 8-10, filed 01/21/2020, with respect to the remaining issues have been fully considered and are not persuasive. Each argument being responded to in the order presented as follows:
On page 8 the applicant opines that the control member should not be interpreted under 112(f) while this is not strictly speaking a ground of rejection and therefore does not necessitate a reply it may compact prosecution to note that he reply does not actually provide any evidence that the claims contain any structure for performing the function and therefore the cursory statement “claims 14 and 16 recite sufficient structure to perform the claimed function” is mere allegation and cannot be convincing and the examiner further notes that it has already been established that the control member is not further modified by nor claimed to include nor claimed comprise any structure whatsoever so this 
On pages 8-10 the applicant opines that the claims are unobvious over the previously cited arts due to the inclusion of new claim limitations and in particular that the shaping of the instrument of Jansen, regardless of modification with other arts, fails to meet the claimed limitations. The examiner notes first that the claimed limitations have both 112(a) and 112(b) issues because the applicant has not laid claim to the structures which actually accomplish this functionality in their specification and because the claim drafting is both confusing and would assert, if read directly, that it is the narrow portion of the instrument which accomplishes the claimed function which does not really make sense. However and despite these issues the examiner notes that what the applicant has claimed and what the applicant is driving at appear to be taught by the arts of record. Indeed the applicant even cited Jansen’s [0098] which, if they had read further, clearly indicates that the instrument also has a corresponding shape and thus has a narrow portion. Specifically see Jansen’s [0098] noting in particular: “Channels or ports having non-circular cross-sectional shapes may also be used with instruments having a complementary non-circular cross-sectional shape. For example, complementary non-circular cross-sectional shapes may be used to control or limit the amount of instrumentation rotation within the channel or port” then one could clearly see, e.g. from Figs. 8-10 which are the very next words written by Jansen in [0099] that the non-circular shapes clearly include narrow portions per se. Given the drafting simply establishing as much appears to rebut the applicant’s arguments and fully reject the claim but for compact prosecution purposes (and in light of the 112 rejections) the examiner also notes that the rejection above has been modified to render clear that the invention and instrumentation of Jansen is flexible per se (i.e. capable of the claimed function) and has pointed out that if other structures were included from claim 3 that actually required the invention to purposefully bend back the instrument then this would still be obvious 
On page 10 the applicant turns to claim 3 and opines that Schneebaum does not remedy the deficiencies the applicant identified in regards to independent claim 1. The examiner does not agree with the applicant’s assessment of deficiencies in independent claim 1 and therefore does not agree with this argument for patentability by dependency for the same reasons, incorporated herein by reference, and the examiner further opines that Schneebaum actually does address what the applicant argues it doesn’t for reasons that are prima facie clear from reading the rejection of claim 3 which would not only allow, but would actually provide structures to purposefully bring about, the flexing required to bring the instrument into the FOV. Therefore and for such reasons the examiner is not convinced by the applicant’s arguments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael S Kellogg whose telephone number is (571)270-7278.  The examiner can normally be reached on M-F 9am-1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PASCAL BUI PHO can be reached on (571)272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/MICHAEL S KELLOGG/               Examiner, Art Unit 3793                                                                                                                                                                                         
/KATHERINE L FERNANDEZ/               Primary Examiner, Art Unit 3793